Citation Nr: 1047905	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-25 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left index finger wart 
disability.  

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2006, a statement of the case 
was issued in June 2007, and a substantive appeal was received in 
June 2007.

The Veteran had filed a notice of disagreement regarding the 
issue of service connection for left ankle disability in April 
2006.  However, the RO granted service connection for left ankle 
disability in June 2007.  Accordingly, that issue is not on 
appeal.  The Veteran failed to appear for a Board videoconference 
hearing in July 2009. 

This matter is being remanded to RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

Left Index Finger Wart

Service treatment records document a left finger wart between 
March 1994 and February 1995.  As there is evidence of the 
claimed disorder during service, a VA examination is necessary.  
McLenden v. Nicholson, 20 Vet. App. 79 (2006).

Sinusitis

The Veteran was treated for sinus problems in June 1984 and 
perhaps on one other occasion in service, and he reported having 
or having had sinusitis on service retirement examination.  
Allergic rhinitis with sinusitis was treated post-service in 
August 2002.  The Veteran's representative indicated in December 
2007 that sinusitis began in service and remained chronic due to 
the fact that he still has the same disability in the same area 
of his body and that nothing has changed.  In light of 
38 C.F.R. § 3.159 and McLenden v. Nicholson, 20 Vet. App. 79 
(2006), a VA examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
an appropriate VA examination to address 
the nature and etiology of the claimed 
left index finger wart.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should clearly 
report whether there is evidence of a left 
index finger wart or any residuals 
thereof.

2.  The RO should also schedule the 
Veteran for an appropriate VA examination 
to address the nature and etiology of any 
current sinus disorders.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any medically 
indicated tests should be performed. 

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or more probability) that any current 
sinus disability had its onset during 
active service or is related to any in-
service disease or injury, including the 
sinusitis shown in June 1984.  The 
examiner should provide a rationale for 
the opinion.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for the claimed disabilities.  
The Veteran and his representative should 
be furnished a supplemental statement of 
the case addressing any issue which remains 
denied.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


